PER CURIAM.
The appellants, defendants below, have appealed from a judgment based on a jury verdict for the plaintiffs below, appellees here. There were three separate appeals which were consolidated.
Cases No. 7088 and No. 7091 were appeals from minute book entries without the signature of a judge, although the entry in one of the appeals purported to carry the signature of all the circuit judges of Hillsborough County. These signatures were located on the bottom of an order carrying over all unfinished items on the docket of the court to the next term.
Pursuant to Egantoff v. Herring, Fla. App.1965, 177 So.2d 260, State ex rel. Herring v. Allen, Fla.1966, 189 So.2d 363, we dismiss Case No. 7088 and Case No. 7091.
In Case No. 7092, the judgment was properly signed by a circuit judge and we direct this opinion to that case.
We have reviewed the evidence before-the lower court, as well as the assignments of error in the present case and do not find reversible error. We therefore affirm the lower court
Affirmed.
ALLEN, C. J., HOBSON, J., and DAYTON, ORVIL L., Jr., Associate Judge, concur.